PER CURIAM.
John Magee appeals his judgments and sentences which were imposed by the trial court after a jury found him guilty of driving under the influence, section 316.193, Florida Statutes (1993), and driving while license suspended, section 322.34, Florida Statutes (1993). We affirm the judgments and sentences except that the sentence imposed on the driving while license suspended is corrected to read that Mr. Magee must serve a jail term of 60 days, not 65 days. See §§ 322.34, 775.082(4)(b), Fla.Stat. (1993).
JUDGMENTS AFFIRMED; SENTENCES AFFIRMED as CORRECTED.
PETERSON, C.J., and W. SHARP and ANTOON, JJ., concur.